DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-21 of U.S. Application 16/665,366 filed on August 29, 2022 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claim 1 has been entered.


Rejections under USC 102 and 103
“Applicant's arguments filed on 08/29/2022 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a current detecting circuit of a power converter, wherein the power converter comprises a transformer, and the transformer at least comprises wherein an impedance value of the impeder is much greater than a resistance of a parasitic resistor of the auxiliary winding in combination with the other limitations of the claim.

Claims 2-10 are also allowed a they depend on allowed claim 1.


Regarding claim 11, the prior art of record taken alone or in combination fail to teach or suggest a current detecting circuit of a power converter, wherein the power converter comprises a transformer, and the transformer at least comprises: a magnetic core, a primary winding, a first secondary winding and a second secondary winding coupled in series to the first secondary winding, wherein the primary winding, the first secondary winding and the 301800092CN01-US second secondary winding are coupled through the magnetic core, and the combination of the primary winding, the first secondary winding, the second secondary winding and the magnetic core is used to transmit a main power of the power converter, wherein the current detecting circuit comprises: a first impedor, wherein one end of the first impedor is coupled to the first auxiliary winding to form a first series branch, the first series branch is coupled in parallel to the first secondary winding, and a second impedor, wherein one end of the second impedor is coupled to the second auxiliary winding to form a second series branch, the second series branch is coupled in parallel to the second secondary winding, and a terminal voltage of the second impedor is proportional to a magnitude of the output current of the power converter in combination with the other limitations of the claim.

Claims 12-21 are also allowed as they depend on allowed claim 11. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868